Case 0:20-cv-61859-WPD Document 19 Entered on FLSD Docket 11/10/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO. 20-61859-CIV-DIMITROULEAS

  NICOLE BETMAN,

         Plaintiff,
  v.

  ALMAZ ENTERPRISE, INC.,
  Et al,

        Defendants.
  _____________________________________/

                             ORDER APPROVING SETTLEMENT AND
                              DISMISSING CASE WITH PREJUDICE


         THIS CAUSE came before the Court upon the Amended Joint Motion for Approval of

  Settlement Agreement [DE 18] (“Amended Motion”). The Court has reviewed the Motion and the

  Settlement Agreement [DE 18-1] and is otherwise fully advised in the premises.

         Having reviewed the relevant terms of the Settlement Agreement, the Court approves the

  Settlement Agreement as a fair and reasonable resolution of a bona fide dispute over FLSA

  provisions. See Lynn's Food Stores, Inc. v. U.S. Dep't. of Labor, 679 F.2d 1350, 1355 (11th

  Cir.1982).

         Accordingly, it is ORDERED and ADJUDGED as follows:

         1. The Amended Motion [DE 18] is GRANTED;

         2. The Joint Motion for Approval of Settlement Agreement [DE 17] is DENIED as moot;

         3. The parties Settlement Agreement [DE 18-1] is hereby APPROVED;

         4. This case is DISMISSED WITH PREJUDICE.
Case 0:20-cv-61859-WPD Document 19 Entered on FLSD Docket 11/10/2020 Page 2 of 2




         5. The Court retains jurisdiction for the sole purpose of enforcing the Settlement

             Agreement.

         6. The Clerk is DIRECTED to CLOSE this case and DENY AS MOOT any pending

             motions.

          DONE and ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  9th day of November, 2020.




  Copies furnished to:

  Counsel of Record
